Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to communication filed January 31, 2022. Claims 1-12 are pending.

Response to Amendment/Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. Applicant alleges that it would not have been obvious to one of ordinary skill in the art to use the Fe-Based soft magnetic alloy materials of Yoshizawa for a rotor and/or a stator of a motor as explained in a declaration, see page 3, third paragraph of remarks. The Declaration of Mr. Paul R. Ohodnicki, JR. Under 37 C.F.R. 1.132 is insufficient to overcome the rejections of claims 1-12 (see below), therefore the argument is not persuasive.
The declaration under 37 CFR 1.132 filed January 31, 2022 is insufficient to overcome the rejection of claims 1-12 based upon 35 U.S.C. 103 as set forth in the last Office action because:
Applicant states that Yoshizawa discloses that the Fe-based soft magnetic alloy ribbons discussed therein can be used to obtain magnetic cores which can be used for static components such as a current transformer, a high current large capacity compatible choke coil, a high frequency transformer, and a pulse power core, see paragraph 11 of Declaration of Mr. Paul R. Ohodnicki, JR. Under 37 C.F.R. 1.132. 
dynamic components.

    PNG
    media_image1.png
    357
    662
    media_image1.png
    Greyscale

	Further, Yoshizawa’s inclusion of static magnetic core components does not alone teach away from the use in dynamic components such as a rotor. There is no language to discourage or discredit the use of Yoshizawa’s Fe-based soft magnetic alloy ribbons being used for dynamic components. See MPEP 2143.01 I.

    PNG
    media_image2.png
    309
    1481
    media_image2.png
    Greyscale

	Applicant alleges that it is known in the art that nanocrystalline alloys as disclosed by Yoshizawa generally have exceptionally brittle mechanical properties and therefore limit their use in motors, see paragraphs 15-16 of declaration. The prior art, Yoshizawa, is silent in regards to the brittleness of the material, therefore it does nothing to discourage or discredit the use of the material in a dynamic component.
Applicant alleges that they have created new alloy systems, associated thermal processing treatments, and unique design of the manufacturing process, see paragraph .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tutunaru (US 2017/0141631 A1), in view of Yoshizawa (US 2017/0323712 A1), and further in view of Sarlioglu et al. (US 2017/0198701 A1). Hereafter Sarlioglu et al. shall be referred to as Sarlioglu.

Regarding Claim 1, Tutunaru teaches an axial flux motor (¶ [0002], Fig. 1) comprising:
a rotor (¶ [0017] line 1-2, Fig. 1 element 11); and
13) spaced apart from the rotor along a rotation axis of the rotor (Fig. 1, exhibits a stator 13 spaced apart from the rotor 11 along axis of rotation defined by shaft 18), the stator assembly comprising:
a body (¶ [0017] line 4-6; Fig. 1 exhibits stator 13 disk) and 
a plurality of permanent magnets, the plurality of permanent magnets arranged on the body (¶ [0027] line 1-2, Fig. 8 element 20).
Tutunaru fails to teach the rotor comprising a wound ribbon core, the wound ribbon core comprising a metal amorphous nanocomposite material, the stator assembly body comprising a metal amorphous nanocomposite material, and the plurality of magnets substantially free of rare-earth materials. 
However, Yoshizawa teaches forming a magnetic core from a wound ribbon, the wound ribbon core comprising a metal amorphous nanocomposite material (¶ [0028] line 6-16 teaches a Fe-based soft magnetic alloy; ¶ [0004]-[0005] teaches prior knowledge in the art of Fe-based alloys amorphous and nanocrystal properties). Using the known technique of forming components from said metal amorphous nanocomposite material as taught by Yoshizawa to improve the similar rotor and stator taught by Tutunaru, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to improve the stator and rotor by providing high permeability and low magnetic core loss in the same manner as the magnetic components as set forth in Yoshizawa. 
Tutunaru in view of Yoshizawa fails to teach a plurality of permanent magnets substantially free of rare-earth materials. 

	
Regarding Claim 2, Tutunaru, Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above); Yoshizawa further teachers wherein the rotor comprises a FeNi compound (¶ [0031] line 1-4 and 14-16 teach a FeNi compound). Therefore, it would be obvious to a person of ordinary skill in the art to further combine the structure taught by Tutunaru, Yoshizawa and Sarlioglu with the FeNi compound taught by Yoshizawa. Such a combination would result in components with low residual flux density and low hysteresis, thus avoiding flux density losses (¶ [0008] line 22-29).

	Regarding Claim 3, Tutunaru, Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above); Tutunaru further teaches wherein the plurality of permanent magnets comprises at least six permanent magnets (Fig. 8, element 20).

	Regarding Claim 4, Tutunaru, Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above); Tutunaru further teaches wherein the stator assembly comprises a three-phase stator assembly (¶ [0018] line 4-5).

21; ¶ [0018] teaches “each winding 21 is recessed into a groove on the face of the stator” wherein the grooves correspond to the claimed slots.). 

	Regarding Claim 6, Tutunaru, Yoshizawa, and Sarlioglu teach the axial flux motor of claim 5 (see claim 5 above); however, Tutunaru fails to teach wherein the number of slots is selected from a group consisting of 6, 12, 18, and 24.
Sarlioglu further teaches wherein the number of slots is selected from a group consisting of 6, 12, 18, and 24 (¶ [0029] line 10-13 teaches 12 slots; Fig. 11 exhibits 12 teeth 110 with corresponding slots.). Therefore, it would be obvious to a person of ordinary skill in the art to further combine the structure and material taught by Tutunaru and Yoshizawa with the pole and slot numbers as taught by Sarlioglu. Such combination would result in a lower cogging torque and thus an improved efficiency (¶ [0064] line 16-18).

	Regarding Claim 7, Tutunaru, Yoshizawa, and Sarlioglu teach the axial flux motor of claim 5 (see claim 5 above); however, Tutunaru fails to teach wherein a coil is wound around a permanent magnet of the plurality of permanent magnets and each slot of the stator assembly.
114). Therefore, it would be obvious to a person of ordinary skill in the art to further combine the structure and material taught by Tutunaru and Yoshizawa with the permanent magnet coil windings as taught by Sarlioglu. Pole coil windings are a well understood technique in the art to supplement magnetic flux created from magnets and thus increase the torque produced (Atkinson et al. US 2016/0056671 A1) (¶ [0024] line 6-10).

	Regarding Claim 8, Tutunaru, Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above); however, Tutunaru fails to teach wherein the rotor has a number of poles a ratio of the number of poles of the rotor to the number of slots of the stator assembly selected from a group consisting of 2:3, 5:6, 7:6, and 4:3.
Sarlioglu further teaches wherein the rotor has a number of poles (¶ [0030] lines 2-4; Fig. 11 element 118), a ratio of the number of poles of the rotor to the number of slots of the stator assembly selected from a group consisting of 2:3, 5:6, 7:6, and 4:3 (¶ [0032] line 7-8 teaches 8 rotor poles; Fig. 11 exhibits 8 rotor poles 118 and 12 stator poles 110, wherein 8:12=2:3). Therefore, it would be obvious to a person of ordinary skill in the art to further combine the structure and material taught by Tutunaru and Yoshizawa with the pole and slot numbers as taught by Sarlioglu. Such combination would result in a lower cogging torque and thus an improved efficiency (¶ [0064] line 16-18).

110 corresponding to 12 slots) and the number of poles of the rotor is selected from a group consisting of 8, 10, 14, and 16 (¶ [0032] line 7-8 teaches 8 rotor poles 118, Fig. 11 exhibits 8 rotor poles 118).

	Regarding Claim 12, Tutunaru, Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above); Tutunaru teaches further comprising a housing (¶ [0019] line 1; Fig. 2 element 30), the stator assembly being fixed to the housing and the rotor being rotatable relative to the housing (¶ [0019] line 3-6; Fig. 2 exhibits a threaded bolt 33 fixing the stator 13 assembly to the housing 30. It is inherent to motors that rotors rotate relative to the stator, therefore the rotor 11 is rotatable relative to both the stator 13 and housing 30.). 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tutunaru (US 2017/0141631 A1), in view of Yoshizawa (US 2017/0323712 A1), and further in view of Sarlioglu et al. (US 2017/0198701 A1). Hereafter Sarlioglu et al. shall be referred to as Sarlioglu.
Regarding Claim 1, Tutunaru teaches an axial flux motor (¶ [0002], Fig. 1) comprising:
a rotor (¶ [0017] line 1-2, Fig. 1 element 11); and
13 and 14) spaced apart from the rotor along a rotation axis of the rotor (Fig. 1, exhibits stators 13 and 14 spaced apart from the rotor 11 along axis of rotation defined by shaft 18), the stator assembly comprising:
a body (¶ [0017] line 4-6; Fig. 1 exhibits stator 13 disk) and 
a plurality of permanent magnets, the plurality of permanent magnets arranged on the body (¶ [0027] line 1-2, Fig. 8 element 20).
Tutunaru fails to teach the rotor comprising a wound ribbon core, the wound ribbon core comprising a metal amorphous nanocomposite material, the stator assembly body comprising a metal amorphous nanocomposite material, and the plurality of magnets substantially free of rare-earth materials.
	However, Yoshizawa teaches forming a magnetic core from a wound ribbon, the wound ribbon core comprising a metal amorphous nanocomposite material (¶ [0028] line 6-16 teaches a Fe-based soft magnetic alloy; ¶ [0004]-[0005] teaches prior knowledge in the art of Fe-based alloys amorphous and nanocrystal properties). Using the known technique of forming components from said metal amorphous nanocomposite material as taught by Yoshizawa to improve the similar rotor and stator taught by Tutunaru, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to improve the stator and rotor by providing high permeability and low magnetic core loss in the same manner as the magnetic components as set forth in Yoshizawa.
Tutunaru in view of Yoshizawa fails to teach a plurality of permanent magnets substantially free of rare-earth materials. 


Regarding Claim 10, Tutunaru, Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above); Tutunaru further teaches wherein the stator assembly comprises:
	a first stator spaced apart from a first side of the rotor (¶ [0008] line 13-17; Fig. 1 exhibits a first stator 13 spaced apart from a first side of the rotor 11); and a second stator spaced apart from a second side of the rotor (¶ [0008] line 13-17; Fig. 1 exhibits a second stator 14 spaced apart from a second side of the rotor 11).

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tutunaru (US 2017/0141631 A1), in view of Yoshizawa (US 2017/0323712 A1), and further in view of Sarlioglu et al. (US 2017/0198701 A1). Hereafter Sarlioglu et al. shall be referred to as Sarlioglu.

Regarding Claim 1, Tutunaru teaches an axial flux motor (¶ [0002], Fig. 1) comprising:
a rotor (¶ [0017] line 1-2, Fig. 1 exhibits rotors 11 and 10); and
13) spaced apart from the rotor along a rotation axis of the rotor (Fig. 1, exhibits a stator 13 spaced apart from the rotor 11 and rotor 10 along axis of rotation defined by shaft 18), the stator assembly comprising:
a body (¶ [0017] line 4-6; Fig. 1 exhibits stator 13 disk) and 
a plurality of permanent magnets, the plurality of permanent magnets arranged on the body (¶ [0027] line 1-2, Fig. 8 element 20).
Tutunaru fails to teach the rotor comprising a wound ribbon core, the wound ribbon core comprising a metal amorphous nanocomposite material, the stator assembly body comprising a metal amorphous nanocomposite material, and the plurality of magnets substantially free of rare-earth materials. 
However, Yoshizawa teaches forming a magnetic core from a wound ribbon, the wound ribbon core comprising a metal amorphous nanocomposite material (¶ [0028] line 6-16 teaches a Fe-based soft magnetic alloy; ¶ [0004]-[0005] teaches prior knowledge in the art of Fe-based alloys amorphous and nanocrystal properties). Using the known technique of forming components from said metal amorphous nanocomposite material as taught by Yoshizawa to improve the similar rotor and stator taught by Tutunaru, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to improve the stator and rotor by providing high permeability and low magnetic core loss in the same manner as the magnetic components as set forth in Yoshizawa.
Tutunaru in view of Yoshizawa fails to teach a plurality of permanent magnets substantially free of rare-earth materials. 


Regarding Claim 11, Tutunaru, Yoshizawa, and Sarlioglu teach the axial flux motor of claim 1 (see claim 1 above); Tutunaru further teaches wherein the rotor comprises: 
	a first rotor arranged on a first side of the stator assembly (¶ [0008] line 13-17; Fig.1 exhibits a first rotor 11 arranged on a side of stator 13); and a second rotor arranged on a second side of the stator assembly (¶ [0008] line 13-17; Fig. 1 exhibits a second rotor 12 on a second side of stator 13), wherein the first rotor and the second rotor are connected via a shaft (¶ [0017] line 4; Fig. 1 element 18).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834     

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834